The members of this court have expressed their regret more than once at the change in the *Page 63 
1925 Code of Criminal Procedure of the time within which statements of facts must be filed in order to entitle them to consideration by this court. We do not make the law. We only interpret it in doubtful cases and declare it in others. Said statute plainly fixes the time within which the statement of facts must be filed in a criminal case. Said period is ninety days from the date of the giving of notice of appeal. The statement of facts in this case not being filed within the time fixed by statute, cannot be considered.
The motion for rehearing will be overruled.
Overruled.